                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

GEORGE ROBERT DUROSE,                             CV 17-111-BLG-TJC

                    Plaintiff,
                                                  ORDER
vs.

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

                    Defendant.

      On August 24, 2017, Plaintiff George Robert Durose (“Plaintiff”) filed a

Complaint pursuant to 42 U.S.C. § 405(g) of the Social Security Act, requesting

judicial review of the final administrative decision of the Commissioner of Social

Security (“Commissioner” or “Defendant”) regarding the denial of his claim for

disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. §§

401-433. (Doc. 1.) On October 31, 2017, Defendant filed the Administrative

Record (“A.R.”). (Doc. 6.)

      Presently before the Court is Plaintiff’s motion for summary judgment,

seeking reversal of Defendant’s denial and remand for an award of disability

benefits, or alternatively for further administrative proceedings. (Doc. 12.) The

motion is fully briefed and ripe for the Court’s review. (Docs. 13, 14.)




                                          1
       For the reasons set forth herein, and after careful consideration of the record

and the applicable law, the Court finds the ALJ’s decision should be AFFIRMED.

I.     PROCEDURAL BACKGROUND

       Plaintiff filed an application for disability insurance benefits on December 5,

2013. (A.R. 162-169.) Plaintiff alleged he has been unable to work since October

13, 2013 due to his disabling condition. (A.R. 162.) The Social Security

Administration denied Plaintiff’s application initially on May 5, 2014, and upon

reconsideration on October 10, 2014. (A.R. 87-98; 99-110.)

       On December 5, 2014, Plaintiff filed a written request for a hearing. (A.R.

118-119.) Administrative Law Judge Michael Kilroy (the “ALJ”) held a hearing

on November 24, 2015. (A.R. 36-86.) On December 24, 2015, the ALJ issued a

written decision finding Plaintiff not disabled. (A.R. 21-31.)

       Plaintiff requested review of the decision, and on June 27, 2017, the Appeals

Council denied Plaintiff’s request for review. (A.R. 4-9.) Thereafter, Plaintiff

filed the instant action.

II.    LEGAL STANDARDS

       A.     Scope of Review

       The Social Security Act allows unsuccessful claimants to seek judicial

review of the Commissioner’s final agency decision. 42 U.S.C. §§ 405(g),

1383(c)(3). The scope of judicial review is limited. The Court must affirm the

                                           2
Commissioner’s decision unless it “is not supported by substantial evidence or it is

based upon legal error.” Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999). See

also Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005) (“We may

reverse the ALJ’s decision to deny benefits only if it is based upon legal error or is

not supported by substantial evidence.”); Flaten v. Sec’y of Health & Human

Servs., 44 F.3d 1453, 1457 (9th Cir. 1995).

      “Substantial evidence is more than a mere scintilla but less than a

preponderance.” Tidwell, 161 F.3d at 601 (citing Jamerson v. Chater, 112 F.3d

1064, 1066 (9th Cir. 1997)). “Substantial evidence is relevant evidence which,

considering the record as a whole, a reasonable person might accept as adequate to

support a conclusion.” Flaten, 44 F.3d at 1457. In considering the record as a

whole, the Court must weigh both the evidence that supports and detracts from the

ALJ’s conclusions. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985); Day v.

Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975)). The Court must uphold the

denial of benefits if the evidence is susceptible to more than one rational

interpretation, one of which supports the ALJ’s decision. Burch v. Barnhart, 400

F.3d 676, 679 (9th Cir. 2005) (“Where evidence is susceptible to more than one

rational interpretation, it is the ALJ’s conclusion that must be upheld.”); Flaten, 44

F.3d at 1457 (“If the evidence can reasonably support either affirming or reversing

the Secretary’s conclusion, the court may not substitute its judgment for that of the

                                          3
Secretary.”). However, even if the Court finds that substantial evidence supports

the ALJ’s conclusions, the Court must set aside the decision if the ALJ failed to

apply the proper legal standards in weighing the evidence and reaching a

conclusion. Benitez v. Califano, 573 F.2d 653, 655 (9th Cir. 1978) (quoting Flake

v. Gardner, 399 F.2d 532, 540 (9th Cir. 1968)).

      B.     Determination of Disability

      To qualify for disability benefits under the Social Security Act, a claimant

must show two things: (1) he suffers from a medically determinable physical or

mental impairment that can be expected to last for a continuous period of twelve

months or more, or would result in death; and (2) the impairment renders the

claimant incapable of performing the work he previously performed, or any other

substantial gainful employment which exists in the national economy. 42 U.S.C.

§§ 423(d)(1)(A), 423(d)(2)(A). A claimant must meet both requirements to be

classified as disabled. Id.

      The Commissioner makes the assessment of disability through a five-step

sequential evaluation process. If an applicant is found to be “disabled” or “not

disabled” at any step, there is no need to proceed further. Ukolov v. Barnhart, 420

F.3d 1002, 1003 (9th Cir. 2005) (quoting Schneider v. Comm’r of the Soc. Sec.

Admin., 223 F.3d 968, 974 (9th Cir. 2000)). The five steps are:

      1. Is claimant presently working in a substantially gainful activity? If so,
         then the claimant is not disabled within the meaning of the Social
                                         4
          Security Act. If not, proceed to step two. See 20 C.F.R. §§ 404.1520(b),
          416.920(b).

      2. Is the claimant’s impairment severe? If so, proceed to step three. If not,
         then the claimant is not disabled. See 20 C.F.R. §§ 404.1520(c),
         416.920(c).

      3. Does the impairment “meet or equal” one of a list of specific
         impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1? If
         so, then the claimant is disabled. If not, proceed to step four. See 20
         C.F.R. §§ 404.1520(d), 416.920(d).

      4. Is the claimant able to do any work that he or she has done in the past?
         If so, then the claimant is not disabled. If not, proceed to step five. See
         20 C.F.R. §§ 404.1520(e)-(f), 416.920(e)-(f).

      5. Is the claimant able to do any other work? If so, then the claimant is not
         disabled. If not, then the claimant is disabled. See 20 C.F.R. §§
         404.1520(g), 416.920(g).

Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

      Although the ALJ must assist the claimant in developing a record, the

claimant bears the burden of proof during the first four steps, while the

Commissioner bears the burden of proof at the fifth step. Tackett v. Apfel, 180

F.3d 1094, 1098, n.3 (citing 20 C.F.R. § 404.1512(d)). At step five, the

Commissioner must “show that the claimant can perform some other work that

exists in ‘significant numbers’ in the national economy, taking into consideration

the claimant’s residual functional capacity, age, education, and work experience.”

Id. at 1100 (quoting 20 C.F.R. § 404.1560(b)(3)).

///

                                          5
III.   FACTUAL BACKGROUND

       A.    The Hearing

       A hearing was held before the ALJ in Billings, Montana on November 24,

2015. (A.R. 36-86.) Plaintiff testified that he has not worked since October 2013.

(A.R. 45.) Plaintiff explained that he left his last job as a mechanic due to pain in

his hands, shoulders and back. (A.R. 49-50.) At the time of the hearing, Plaintiff

was enrolled in school, and was studying private investigation through vocational

rehabilitation. (A.R. 46-48.)

       As to his physical limitations, Plaintiff testified that his hands are very

painful and his grip is weak. (A.R. 54.) He stated he has difficulties with activities

such as shaving, cutting vegetables, tying his shoes, and driving. (A.R. 55-56.)

His ankles and hips are also stiff and sore, and he can only walk a couple of blocks

before needing to take a break. (A.R. 57.) Plaintiff also has difficulty sitting, and

needs to change positions after 20 minutes. (A.R. 58-60.)

       Plaintiff stated that on a typical day he gets out of bed around 8:00 a.m., and

will start a load of laundry or a project outside. (A.R. 61.) He will take a break

about 20 minutes later, and will rest for 20 to 30 minutes. (A.R. 61-62.) He makes

a simple lunch around 11:00 a.m. (A.R. 61.) Throughout the day he feeds his pets,

including chickens, which entails carrying a 5 gallon bucket of water. (A.R. 62,

77-76.) Plaintiff starts preparing dinner at 5:00 p.m., but does not eat until 7:30 or

                                           6
8:00 p.m. (A.R. 65.) In the evening, he will watch television until he goes to bed

around 9:00 p.m. (A.R. 65.) Plaintiff stated he does not sleep well, and wakes up

every two hours due to pain in his shoulders, hands, hips, lower back, knee, and

ankle. (A.R. 66.)

      Plaintiff testified that he has not had health insurance since 2013. (A.R. 77.)

As a result, he did not want to go in for appointments with his doctor because he

could not afford the visit. (A.R. 77.) He said his doctor, Dr. Mehia, will allow him

to pick up medications from her office without seeing her for an examination.

(A.R. 78.)

      B.     Medical Evidence1

             a.     Denise Mehia, M.D.

      Dr. Mehia is Plaintiff’s primary care physician. In January 2013, Dr. Mehia

noted that Plaintiff was doing well following a cervical discectomy and fusion

surgery in October of 2012, and was no longer having pain in his neck or upper

extremities. (A.R. 407, 409.) She did note, however, that he reported problems

with his ankle joints and wrists. (A.R. 406.)




      1
        The administrative record includes Plaintiff’s medical records from several
health care providers. The Court has summarized only those records that are
relevant to the specific issues presented for review.

                                         7
      In October 2013, Plaintiff reported that he was aching all over, and that his

neck, right shoulder, knees, right hip and ankle joints had been getting worse over

the previous couple of months. (A.R. 401.) Plaintiff also reported a recurrence of

neck discomfort. (Id.) Dr. Mehia referred Plaintiff to rheumatologist Dr.

Arguelles to rule out rheumatoid arthritis. (Id.)

      In January 2014, Plaintiff continued to complain of joint ache, and reported

that he felt the arthritis medication Dr. Mehia prescribed was not helping. (A.R.

400.) In May 2014, Plaintiff reported continued pain in his ankle joints and

shoulders, especially after doing light work. (A.R. 398.) He also indicated pain

was waking him up at night. (Id.)

      In January 2015, Dr. Mehia had a discussion with Plaintiff regarding

obtaining tests and a definite diagnosis “for the benefit of the Disability Bureau.”

(A.R. 427.) Dr. Mehia noted that she tried unsuccessfully to negotiate with Dr.

Arguelles regarding the costs of the diagnostic tests. (A.R. 427-428.)

      In May 2015, Plaintiff reported having problems with his right shoulder.

(A.R. 429.) Dr. Mehia referred Plaintiff to see orthopedist, Dr. Klepps for a

consultation. (Id.)

             b.       Enrico F. Arguelles, M.D.

      Plaintiff saw Dr. Arguelles, a rheumatologist, on November 11, 2013, for

evaluation of his musculoskeletal pain complaints. (A.R. 362-69.) Dr. Arguelles

                                          8
noted that Plaintiff had neck surgery in October 2012, which helped for a year, but

his symptoms had recurred, and he had significant achy stiffness and pain in his

neck. (A.R. 363.) Dr. Arguelles noted Plaintiff reported functioning poorly,

having difficulty grasping small objects, using stairs, and reaching behind his back.

(Id.) Upon examination, Dr. Arguelles stated Plaintiff was tender to palpitation in

several joints. (A.R. 366.)

      Dr. Arguelles stated further testing and imaging studies were necessary to

confirm a diagnosis. (A.R. 369.) Dr. Arguelles noted the testing was expensive,

but he also gave Plaintiff the “option of minimizing studies as well as obtaining x-

ray elsewhere where they can get financial help.” (Id.) Dr. Arguelles indicated

Plaintiff’s possible diagnosis included fibromyalgia, rheumatoid arthritis,

ankylosing spondylitis, inflammatory myopathy, Sjogren’s with sicca, and PMR

(Polymyalgia Rheumatica) without GCA (Giant Cell Arteritis). (Id.) Dr.

Arguelles prescribed Meloxicam because it was less expensive than the Celebrex

Plaintiff had been using. (Id.)

             c.    Dr. Steven Klepps, M.D.

      Plaintiff saw Dr. Klepps, an orthopedist, on June 4, 2015 for evaluation of

his right shoulder. (A.R. 430-32.) Dr. Klepps stated Plaintiff exhibited pain and

weakness consistent with a rotator cuff tear. (A.R. 432.) Dr. Klepps stated

Plaintiff’s rotator cuff tear that was present in a May 2011 MRI had likely

                                          9
progressed. (A.R. 431-33.) He recommended repeating an MRI and surgery.

(A.R. 432.) Plaintiff declined because he did not want surgery, given his lack of

response to his neck surgery. (Id.)

             d.     David Healow, M.D.

      Plaintiff underwent a consultative physical examination by David Healow,

MD, a non-treating examiner on April 12, 2014. Dr. Healow described Plaintiff as

a “well appearing man” with a “normal gait,” but who seemed very sad and close

to tears. (A.R. 379.) Dr. Healow observed that Plaintiff could remove and replace

his shoes and socks without difficulty (A.R. 379), and could sit and rise to a

standing position without assistance. (A.R. 380.)

      On examination, Plaintiff had palpable tenderness in the cervical and mid

thoracic spine, but none in the lumbar region. He also had palpation tenderness in

his shoulders, wrists, hand joints and right knee. (A.R. 380.) Nevertheless,

Plaintiff displayed above average strength of his upper extremities in all motions

tested; no joint effusion; he was able to lift and carry light objects; his fine manual

motor dexterity was intact; he could bend forward with his fingertips to the top of

his feet; he was able to perform a partial squat without assistance; and his straight

leg tests were negative bilaterally. (A.R. 381.) Plaintiff’s range of shoulder

motion was somewhat impaired, but he otherwise had full range of motion in his

elbows, wrists, and hands. (A.R. 382.)

                                          10
      Dr. Healow’s impression was that the Plaintiff “is able to sit, stand and walk

unassisted and can handle objects with both gross and fine manual motor

dexterity.” (A.R. 385.) He found no weakness or sensory loss on his neurologic

examination. While he had some restriction in overhead movement in both

shoulders, Dr. Healow found Plaintiff to be “quite strong in all movement without

identifiable weakness.” Id. Dr. Healow found no physical or x-ray evidence

justifying restriction in standing, walking or sitting, although he acknowledged that

a rheumatology workup may be helpful. Id. He also found that degenerative

changes shown on x-ray would “justify mild restriction in activities loading the

lumbar spine.” Id. Nevertheless, he found that “[p]hysically he appears to be

capable of at least moderate intensity work but he clearly does not believe it.” Id.

      C.     The ALJ’s Findings

      The ALJ followed the five-step sequential evaluation process in considering

Plaintiff’s claim. First, the ALJ found that Plaintiff had not engaged in substantial

gainful activity during the period from his alleged onset date of October 13, 2013

through his last insured date of June 30, 2014. (A.R. 23.) Second, the ALJ found

that Plaintiff has the following severe impairments: “cervical and lumbar

degenerative disc disease, obesity, left shoulder tendinosis and labral tear, history

of right shoulder rotator cuff repair, arthralgias in upper and lower extremity

joints.” (Id.) Third, the ALJ found that Plaintiff does not have an impairment or

                                          11
combination of impairments that meets or medically equals any one of the

impairments in the Listing of Impairments. (A.R. 25-26.) Fourth, the ALJ stated

Plaintiff has the RFC to:

      perform light work as defined in 20 CFR 404.1567(b) except he can
      walk/stand up to 4 hours total per 8 hour workday. He can sit for 6
      hours total per day (with normal breaks), not to exceed 1 hour at one
      time. He can lift/carry 20 pounds occasionally, and lift/carry 10
      pounds or less frequently. With his bilateral upper extremities he can
      reach/lift overhead occasionally, not to exceed a weight of 2 pounds.
      He can never crawl or climb ladders/scaffolds. He can occasionally
      stoop, kneel, crouch, crawl, balance, and climb stairs. He must avoid
      concentrated exposure to extreme cold and vibrations. He can
      frequently perform fine and gross manipulations with his bilateral
      upper extremities.

(A.R. 26.)

      The ALJ next found that Plaintiff is unable to perform any of his past

relevant work. (A.R. 29-30.) Finally, the ALJ found Plaintiff could perform other

jobs that exist in significant numbers in the national economy in light of his age,

education, work experience, and RFC. (A.R. 30-31.) Thus, the ALJ found that

Plaintiff was not disabled. (A.R. 31.)

IV.   DISCUSSION

      Plaintiff argues that the ALJ erred in the following ways: (1) improperly

discrediting his testimony; (2) failing to consider his inability to afford medical

care; (3) determining he met the definition for light work; (4) failing to find him

disabled under the Medical Vocational Guidelines Rules 201.10; and (5) failing to

                                          12
incorporate all of his impairments into the vocational consultant’s hypothetical

questioning. (Doc. 12 at 5.) Plaintiff also indicated in the body of his opening brief

that the ALJ erred in ignoring the findings and opinions of his treating physicians,

Dr. Klepps, Dr. Mehia, and Dr. Arguelles. (Doc. 12 at 23-24.)

      A.     The ALJ’s Credibility Determination and Consideration of
             Plaintiff’s Ability to Afford Medical Treatment

      Plaintiff argues that the ALJ’s credibility determination was erroneous

because the ALJ failed to provide clear and convincing reasons for rejecting his

testimony. Plaintiff also argues the ALJ did not describe with specificity what

parts of his testimony departed from the record. Plaintiff further argues the ALJ

improperly made an adverse credibility finding without considering his inability to

afford medical care. The Commissioner counters that the ALJ properly discounted

Plaintiff’s symptom testimony.

      The credibility of a claimant’s testimony is analyzed in two steps. Vasquez

v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). First, the ALJ must determine

whether the claimant has presented objective evidence of an impairment or

impairments that could reasonably be expected to produce the pain or other

symptoms alleged. Id. Second, if the claimant meets the first step, and there is no

affirmative evidence of malingering, the ALJ may reject the claimant’s testimony

only if he provides “specific, clear and convincing reasons” for doing so. Id. “In


                                         13
order for the ALJ to find [the claimant’s] testimony unreliable, the ALJ must make

‘a credibility determination with findings sufficiently specific to permit the court to

conclude that the ALJ did not arbitrarily discredit claimant’s testimony.’” Turner

v. Commissioner of Soc. Sec. Admin., 613 F.3d 1217, 1224 n.3 (9th Cir. 2010).

“General findings are insufficient; rather, the ALJ must identify what testimony is

not credible and what evidence undermines the claimant’s complaints.” Reddick v.

Chater, 157 F.3d at 722 (quoting Lester, 81 F.3d at 834)).

      To assess a claimant’s credibility, the ALJ may consider (1) ordinary

credibility techniques, (2) unexplained or inadequately explained failure to seek or

follow treatment or to follow a prescribed course of treatment, and (3) the

claimant’s daily activities. Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996);

Fair v. Bowen, 885 F.2d 597, 603-04 (9th Cir. 1989). An ALJ may also take the

lack of objective medical evidence into consideration when assessing credibility.

Baston v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196 (9th Cir. 2004).

      Here, the first step of the credibility analysis is not at issue. The ALJ

properly determined that Plaintiff’s medically determinable impairments could

reasonably be expected to cause his symptoms, and there is no argument that

Plaintiff is malingering. Therefore, the ALJ was required to provide clear and

convincing reasons for rejecting Plaintiff’s testimony regarding his symptoms.

The Court finds the ALJ did so.

                                          14
      The ALJ’s credibility determination is not articulated with ideal specificity.

Nevertheless, the ALJ’s decision can be fairly read to include several valid bases

for discounting Plaintiff’s testimony concerning the persistence and severity of his

physical pain and limitations.

      First, with respect to Plaintiff’s report of recurring neck pain, the ALJ

pointed out that Plaintiff had previously undergone a cervical discectomy and

fusion at C5-C7 in October 2012. Subsequent treatment notes up to April 2013

indicated he was doing very well. (A.R. 27.) While Plaintiff did report a

recurrence of cervical symptoms in October 2013, the medical records noted by the

ALJ do show that Plaintiff was symptom free within six months of his alleged

onset date. The records state he was “doing very well and has no neck pain and no

arm pain.” (A.R. 361.) He had gone back to work full-time without restrictions,

and did not have a loss of mobility, despite the fusion. Id.

      Plaintiff had also been previously treated for lumbar pain in 2011. The ALJ

noted that he was treated with physical therapy in December 2011 and January

2012. The treatment notes from the therapy indicate he was doing well and feeling

better. (A.R. 335-338.) As the ALJ noted, he cancelled or did not appear for his

sessions in November and December 2011, and was ultimately discharged from

therapy. (A.R. 336.)

///

                                         15
      With respect to his shoulder pain, the ALJ noted that he was treated for

shoulder tendinosis and a labral tear in April 2012. But he did not mention or

complain of shoulder pain to any provider again for approximately 18 months,

when he reported shoulder pain to Dr. Mehia in October 2013. (A.R. 28.)

      The ALJ also pointed to Dr. Healow’s examination and findings, which

revealed very little in the form of objective findings to support Plaintiff’s reported

physical limitations. The ALJ found Dr. Healow’s “exam findings and imaging

scans are supportive of the ability to perform work activity within the confines of

the residual functional capacity. Indeed, Dr. Healow felt the claimant’s physical

limitations would allow for moderate intensity work, although he never defined

moderate.” (A.R. 28.)

      Finally, he noted that Plaintiff saw Dr. Mehia in December 2014, “only a

few months past the date of last insured.” (Ar.R. 29.) At that time he was seen for

complaints of “malaise, sore throat and cough,” but “did not mention any

musculoskeletal pain or limitations at that time.” (A.R. 29.)

      Therefore, the ALJ concluded that Plaintiff’s “alleged ankle, shoulder, neck,

and lower back pains were not demonstrated to be as severe or persistent as

alleged.” (A.R. 29.)

      Ultimately, the Court finds that the ALJ’s reasons for discounting Plaintiff’s

testimony were sufficient. The ALJ found that Plaintiff’s testimony regarding the

                                          16
severity and persistence of his pain and limitations were “not entirely credible,”

and he cited specific evidence in the record which he interpreted to contradict

Plaintiff’s testimony. Although this Court may not evaluate the evidence in the

same way as the ALJ, the Court may not substitute its own interpretation of the

evidence for the ALJ’s interpretation. Thomas v. Barnhart, 278 F.3d 947, 954 (9th

Cir. 2002).

      Plaintiff argues, however, that the “ALJ made an adverse credibility finding

based upon a failure to consider [Plaintiff’s] financial inability to afford medical

care.” (Doc. 12 at 18.) It is assumed Plaintiff maintains that the ALJ made an

adverse credibility finding based upon the conservative nature of his treatment,

without considering Plaintiff’s ability pay to for additional treatment. Plaintiff

does not identify where the ALJ made such a determination. But the ALJ did note

that Plaintiff only saw the rheumatologist Dr. Arguelles once, and that Dr. Mehia

merely prescribed Flexeril to help him sleep and did not perform a focal

examination. (A.R. 28-29.)

      Evidence of conservative treatment may be “sufficient to discount a

claimant’s testimony regarding the severity of an impairment.” Parra v. Astrue,

481 F.3d 742, 751 (9th Cir. 2007). However, a conservative course of treatment

“is not a proper basis for rejecting the claimant’s credibility where the claimant has

a good reason for not seeking more aggressive treatment.” Carmickle v. Comm’r

                                          17
Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008). The Ninth Circuit has

recognized that the inability to afford treatment constitutes such a reason. See e.g.

Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007) (stating the claimant’s “failure to

receive medical treatment during the period that he had no medical insurance

cannot support an adverse credibility finding”); Gamble v. Charter, 68 F.3d 319,

322 (9th Cir. 1995) (“It flies in the face of the patent purpose of the Social Security

Act to deny benefits to someone because he is too poor to obtain medical treatment

that may help him.”). See also Williams v. Berryhill, 2017 WL 5760924, *5 (D.

Mont. Sept. 28, 2017) (finding “the ALJ erred by discounting [the plaintiff’s]

symptom testimony based on her conservative course of treatment without

considering her explanation that she could not afford more aggressive treatment

during the relevant period”). 2

      In this case, however, it does not appear that the ALJ discounted the

Plaintiff’s credibility based upon the conservative nature of his treatment. For


2
  The Commissioner asserts the law in effect at the time of the ALJ’s decision did
not require ALJ to consider Plaintiff’s ability to afford care. The Commissioner is
mistaken. Social Security Ruling 96-7p, which was in effect at the time of the
ALJ’s decision, provided the ALJ may not “draw any inferences about an
individual’s symptoms and their functional effects from a failure to seek or pursue
regular medical treatment without first considering any explanation that the
individual may provide, or other information in the case record, that may explain
infrequent or irregular medical visits or failure to seek medical treatment.” SSR
96-7p, available at 1996 WL 374186, *7. The Ruling specifically cited an
individual’s inability to afford treatment as an example of an explanation that the
ALJ could consider. Id. at *7-8.
                                           18
example, the statement relative to seeing Dr. Arguelles on only one occasion, was

made in connection with the ALJ’s determination of how much weight to afford

Dr. Arguelles’s opinion. (A.R. 28.)

      Nevertheless, to the extent the ALJ erred in failing to consider Plaintiff’s

ability to afford additional care, the error was harmless. The Ninth Circuit has

recognized that “an ALJ’s error [is] harmless where the ALJ provide[s] one or

more invalid reasons for disbelieving a claimant’s testimony, but also provide[s]

valid reasons that [are] supported by the record.” Molina v. Astrue, 674 F.3d 1104,

1115 (9th Cir. 2012). The “error is harmless so long as there remains substantial

evidence supporting the ALJ’s decision and he error ‘does not negate the validity

of the ALJ’s ultimate conclusion.’” Id. (Quoting Batson v. Comm’r of Soc. Sec.

Admin., 359 F.3d 1190, 1197 (9th Cir. 2004)). As discussed above, the ALJ

provided other valid reasons for discounting Plaintiff’s credibility concerning the

severity and persistence of his pain and limitations that are supported by the

record.

      Therefore, the Court finds that the ALJ’s credibility finding is properly

supported by specific, clear and convincing reasons.

///

///

///

                                         19
      B.     Consideration of the Treating Physicians’ Opinions

      Plaintiff contends that the ALJ erred in ignoring the findings and opinions of

Dr. Arguelles, Dr. Mehia and Dr. Klepps. In response, the Commissioner argues

Plaintiff fails to show any error with regard to these providers.

      In assessing a disability claim, an ALJ may rely on “opinions of three types

of physicians: (1) those who treat the claimant (treating physicians); (2) those who

examine but do not treat the claimant (examining physicians); and (3) those who

neither examine nor treat the claimant (nonexamining physicians).” Lester v.

Chater, 81 F.3d 821, 830 (9th Cir. 1995.) The Commissioner applies a hierarchy

of deference to these three types of opinions. The opinion of a treating doctor is

generally entitled to the greatest weight. Id. (“As a general rule, more weight

should be given to the opinion of a treating source than to the opinion of doctors

who do not treat the claimant.”); see also 20 C.F.R. § 404.1527(c)(2). “The

opinion of an examining physician is, in turn, entitled to greater weight than the

opinion of a nonexamining physician.” Lester, 81 F.3d at 830.

      In his decision, the ALJ gave Dr. Arguelles’ proposed diagnoses “little

weight.” (A.R. 28.) The ALJ determined Dr. Arguelles’ proposed diagnoses were

not entitled to controlling weight because they were not confirmed with further

treatment. (Id.) The ALJ also discussed some of Dr. Mehia’s treatment notes




                                          20
(A.R. 28-29), but did not address what weight, if any, he assigned the notes. The

ALJ did not mention or discuss Dr. Klepps at all.

      The only documents in the record from Dr. Arguelles, Dr. Mehia, and Dr.

Klepps were treatment notes; none of these physicians offered medical opinions

concerning Plaintiff’s functional capacity. Treatment notes, in general, do not

constitute medical opinions. See 20 C.F.R. § 416.927(a)(2) (“Medical opinions are

statements from acceptable medical sources that reflect judgments about the nature

and severity of your impairment(s), including your symptoms, diagnosis and

prognosis, what you can still do despite impairment(s), and your physical or mental

restrictions.”). Because Dr. Arguelles, Dr. Mehia, and Dr. Klepps did not offer

opinions regarding Plaintiff’s limitations or ability to work, their treatment notes

do not constitute medical opinions the ALJ must weigh. See Turner v. Comm’r of

Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010) (holding that where physician’s

report did not assign any specific limitations or opinions regarding the claimant’s

ability to work, “the ALJ did not need to provide ‘clear and convincing reasons’

for rejecting [the] report because the ALJ did not reject any of [the report’s]

conclusions.”).

      Accordingly, the Court finds the ALJ did not err with respect to Dr.

Arguelles, Dr. Mehia, or Dr. Klepps.

///

                                          21
      C.     The ALJ’s Determination that Plaintiff Could Perform Light
             Work

      Plaintiff argues the ALJ erroneously determined Plaintiff could perform light

work. The Commissioner counters that the ALJ properly determined Plaintiff

could perform a modified range of light work.

      If a claimant shows he cannot return to previous work, the burden of proof

shifts to the Commissioner at step five to show that the claimant can do other kinds

of work. Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988). The Commissioner

may meet this burden by either using a vocational expert or by relying on the

Medical Vocational Guidelines at 20 C.F.R. pt. 404, Subpt. P, app. 2. Tackett v.

Apfel, 180 F.3d 1094, 1101 (9th Cir. 1999). The Medical Vocational Guidelines

are a matrix system that provide a uniform method for determining the availability

of jobs. The Guidelines are commonly known as “the grids.” Id. The grids

categorize jobs by their physical-exertional requirements, and consist of three

separate tables for sedentary work, light work, and medium work. Id. Each grid

presents various combinations of factors, including the claimant’s age, education,

and previous work experience. Id. For each combination of these factors, the grids

direct a finding of either disabled or not disabled. Id.

///

///

///
                                          22
      The ALJ must apply the grids when the claimant suffers solely from

exertional limitations. 3 Cooper v. Sullivan, 880 F.2d 1152, 1155 (9th Cir. 1989).

If, however, the claimant’s limitations are both exertional and non-exertional,4 the

grids must be consulted, but if they “do not resolve the disability question, other

testimony is required.” Id.; 20 C.F.R. Pt. 404, Subpt. P, App. 2, § 200.00(e)(1). In

such a case “the testimony of a vocational expert is required to identify specific

jobs within the claimant’s abilities.” Polny v. Bowen, 864 F.2d 661, 663-64 (9th

Cir. 1988). Thus, the grids may only be used where they “completely and

accurately represent a claimant’s limitations. In other words, a claimant must be

able to perform the full range of jobs in a given category, i.e., sedentary work, light

work, or medium work.” Tackett, 180 F.3d at 1101.

      “Light work” is defined as:

      Light work involves lifting no more than 20 pounds at a time with
      frequent lifting or carrying of objects weighing up to 10 pounds.
      Even though the weight lifted may be very little, a job is in this
      category when it requires a good deal of walking or standing, or
      when it involves sitting most of the time with some pushing and
      pulling or arm or leg controls. To be considered capable of
      performing a full or wide range of light work, you must have the
      ability to do substantially all of these activities.

20 C.F.R. § 404.1567(b).


3
  Exertional limitations are strength-related limitations. Cooper, 880 F.2d at 1155
n.6.
4
  Non-exertional limitations include mental, sensory, postural, manipulative and
environmental limitations. Id. at 1155 n.7.
                                           23
      Plaintiff argues the ALJ erroneously found he was capable of light work

because the ALJ determined he was only capable of standing or walking for 4

hours per 8 hour workday. Plaintiff asserts this limitation exceeds the light work

requirement of being able to do “a good deal of walking or standing.” 20 C.F.R. §

404.1567(b). Plaintiff further contends the ALJ’s finding does not meet the

alternative light work requirement of being able to “sit[] most of the time with

some pushing and pulling or arm or leg controls,” because the ALJ made no

finding relative to his legs.

      Plaintiff’s argument would be persuasive had the ALJ relied solely on the

grids or found he was capable of a full range of light work. Here, however, the

ALJ used the grids as a framework, but also obtained testimony from a vocational

expert because Plaintiff had non-exertional limitations. (A.R. 30.) The ALJ posed

a hypothetical question to the vocational expert that included specific limitations

for a modified range of light work. (A.R. 79-80.) Thus, the ALJ did not find

Plaintiff was capable of a full range of light work, but rather a modified range of

light work. (A.R. 26, 30.)

      Therefore, the Court finds the ALJ did not err in finding Plaintiff could

perform light work.

///

///

                                         24
      D.     Application of Medical Vocational Guidelines Rules 201.10 and
             The ALJ’s Failure to Incorporate Impairments into Hypothetical
             Questions Posed to the Vocational Expert.

      Hypothetical questions posed to the vocational expert must set out all the

limitations and restrictions of the particular claimant. Embrey v. Bowen, 849 F.2d

418, 422 (9th Cir. 1988). “The testimony of a vocational expert ‘is valuable only

to the extent that it is supported by medical evidence.’” Magallanes, 881 F.2d 747,

756 (9th Cir. 189) (quoting Sample, 694 F.2d 639, 644 (9th Cir. 1982)). If the

assumptions in the hypothetical are not supported by the record, then the

vocational expert’s opinion that the claimant has a residual working capacity has

no evidentiary value. Embrey, 849 F.2d at 422

      Plaintiff argues that the only hypothetical the ALJ relied on to find there are

jobs he can perform did not include all of his impairments, including pain.

Plaintiff further argues that had his testimony been credited, he would have been

found disabled under Medical Vocational Guidelines Rule 201.10. As discussed

above, the Court has determined the ALJ adequately supported his reasons for

discounting Plaintiff’s testimony and the medical source evidence. Accordingly,

the hypotheticals the ALJ relied on properly accounted for all of Plaintiff’s

limitations that the ALJ found credible and supported by evidence in the record.

      Therefore, the Court finds the ALJ’s determination at step five is supported

by substantial evidence.

                                         25
V.    CONCLUSION

      Based on the foregoing, IT IS ORDERED that the Commissioner’s

decision denying Plaintiff’s claim for disability insurance benefits is AFFIRMED,

and Plaintiff’s motion for summary judgment (Doc. 12) is DENIED.

IT IS ORDERED.

      DATED this 30th day of September, 2018.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge




                                       26
